Citation Nr: 1629718	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  His many service medals and decorations include the Purple Heart Medal, Bronze Star with "V" device, and Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the Veteran's service connection claim for hearing loss.  

The record reflects that he is currently diagnosed with sensorineural hearing loss and exposure to acoustic trauma in service is conceded based on his combat service.  (See also, January 2011 rating decision granting service connection for tinnitus secondary to conceded in-service acoustic trauma).

Therefore, the dispositive issue here is whether there is evidence of a nexus between the Veteran's current hearing loss and his in-service acoustic trauma.  

After examining and interviewing the Veteran, a VA audiologist in November 2010 determined that his current hearing loss is less likely as not related to his military noise exposure, reasoning that he had normal hearing on separation, with no significant changes between enlistment and separation (after conversion of enlistment testing from ASA to ISO calibration standard).  The Board however finds the VA opinion inadequate to the extent that it appears to rely solely on the absence of hearing loss in service to provide the negative opinion.  In addition, it does not consider more recent research, cited below, involving hearing loss.  Accordingly, an addendum is needed to clarify the etiology of the currently diagnosed hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the any suitably qualified examiner.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The need for the Veteran to be re-examined is left to the designee's discretion. 

Although a review of the claims file is imperative, attention is called to the following:

*The Veteran's service entrance and separation audiograms.

*An April 1968 STR showing the Veteran's history of TM perforations and diagnosis of external otitis, right.
 
*A January 1969 Report of Medical History, completed upon service separation, showing that the Veteran checked the box indicating that he had had "ear, nose, or throat trouble" with further elaboration by the examiner that he had a hearing problem as a result of being subjected to a 1968 land mine explosion in Vietnam - intact via audio now.

*The fact that the Veteran was not diagnosed with hearing loss at separation or during service is not dispositive to the issue of whether current hearing loss is related to his conceded acoustic trauma in service.

*A November 2010 VA examination report showing diagnosis of current hearing loss and negative nexus etiology opinion.

*The Veteran's assertion that when exposed to post-service occupational noise at the paper mill, he wore hearing protection and had his hearing tested yearly.  See November 2010 VA examination report; November 2011 substantive appeal.

THEN, the VA examiner is asked to:

(a).  Provide an opinion as to whether it is as likely as not that the Veteran's current hearing loss had its onset during service or is otherwise related to it, including the conceded acoustic trauma in service.    

(b).  Also provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d.  Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

A complete rationale for any opinion expressed should be included in the examination report.

2.  Then, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




